Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg(s). 6-7, filed 3/12/2020, with respect to the amended claims have been fully considered and are persuasive.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hasina Ali on March 22, 2021.
The application has been amended as follows: 
22.    (examiner’s amendment) The method of claim 17, wherein the producing the attractive electric field comprises applying a first voltage to the sample and applying a second voltage to the local electrode, and wherein an absolute value of the first voltage is greater than an absolute value of the second voltage.
 
24.    (examiner’s amendment) A metrology tool, comprising:
a particle generation system configured to generate a charged particle from a sample; 
a local electrode configured to attract the charged particle towards an aperture of the local electrode, wherein the aperture is wider than a width of the sample;
a capture device, disposed between the sample and the local electrode, configured to direct the charged particle towards the aperture with a repulsive electric field, wherein a sidewall local electrode; and
a detector configured to determine position coordinates and a flight time of the charged particle.
Allowable Subject Matter
1.         Claims 1-9, 17-18 and 21-29 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose a metrology tool, comprising:
a particle generation system configured to remove a particle from a sample; 
a local electrode configured to produce an attractive electric field and to direct the removed particle towards an aperture of the local electrode;
a particle capture device positioned between the sample and the local electrode, wherein a sidewall of the particle capture device extends below a top portion of the sample and extends above a bottom portion of the local electrode, and wherein the particle capture device is configured to produce a repulsive electric field around a region between the sample and the local electrode and to repel the removed particle towards the aperture;
a position detector configured to determine two-dimensional position coordinates of the removed particle and a flight time of the removed particle; and
a processor configured to identify the removed particle based on the flight time.
 
             Regarding claim 17 , the prior art search failed to disclose a method for detecting ionized atoms in a semiconductor metrology tool, comprising:
generating ionized atoms from a sample;
producing an attractive electric field to direct the ionized atoms towards an aperture of a local electrode;
producing a repulsive electric field with a particle capture device positioned between the sample and the local electrode to direct the ionized atoms towards the aperture and to prevent the ionized atom from drifting, wherein a sidewall of the particle capture device extends below a top portion of the sample and extends above a bottom portion of the local electrode: and
detecting two-dimensional position coordinates of the ionized atoms and flight times of the ionized atoms.

             Regarding claim 24, the prior art search failed to disclose a metrology tool, comprising:
a particle generation system configured to generate a charged particle from a sample; 

a capture device, disposed between the sample and the local electrode, configured to direct the charged particle towards the aperture with a repulsive electric field, wherein a sidewall of the capture device extends below a top portion of the sample and extends above a bottom portion of the local electrode; and
a detector configured to determine position coordinates and a flight time of the charged particle.

3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added): a local electrode configured to produce an attractive electric field and to direct the removed particle towards an aperture of the local electrode;
a particle capture device positioned between the sample and the local electrode, wherein a sidewall of the particle capture device extends below a top portion of the sample and extends above a bottom portion of the local electrode, and wherein the particle capture device is configured to produce a repulsive electric field around a region between the sample and the local electrode and to repel the removed particle towards the aperture.

4.      The prior art search did not disclose or make obvious claim 17, with the elements of (emphasis added): producing an attractive electric field to direct the ionized atoms towards an aperture of a local electrode;
producing a repulsive electric field with a particle capture device positioned between the sample and the local electrode to direct the ionized atoms towards the aperture and to prevent the ionized atom from drifting, wherein a sidewall of the particle capture device extends below a top portion of the sample and extends above a bottom portion of the local electrode: and

5.      The prior art search did not disclose or make obvious claim 24, with the elements of (emphasis added): a local electrode configured to attract the charged particle towards an aperture of the local electrode, wherein the aperture is wider than a width of the sample;
a capture device, disposed between the sample and the local electrode, configured to direct the charged particle towards the aperture with a repulsive electric field, wherein a sidewall of the capture device extends below a top portion of the sample and extends above a bottom portion of the local electrode.

6.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881